Citation Nr: 0622138	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim for an increased 
rating in excess of 50 percent for schizophrenia and from an 
August 2002 rating decision which denied a claim for TDIU.  

The veteran testified before a hearing at the RO in August 
2002 on the claim for an increased rating for schizophrenia.  
A transcript has been associated with the file.  

In November 2003, the Board remanded the case in part for a 
hearing before the RO on the TDIU claim.  The veteran failed 
to appear for his March 2005 hearing.  The request is deemed 
withdrawn.  38 C.F.R. § 20.704.  The Board may proceed to 
decide the case.  


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability is 
manifested primarily by complaints of memory impairment, 
rituals in dressing, blocking of thought, variation of his 
sleep pattern, irritability, odd behavior, and partial 
disorientation.  These symptoms correspond with those 
reported for years. 

2.  The veteran's psychiatric disability does not result in 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

3.  The veteran's service connected disability has not been 
shown to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 
percent for the veteran's service-connected psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9202 (2005).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Increased Rating for Schizophrenia

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is currently rated at 50 percent disabled for 
schizophrenia.  Under the provisions for rating psychiatric 
disorders, a 70 percent disability rating requires evidence 
of the following:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130.  

The evidentiary record indicates that a July 1968 rating 
decision granted service connection and assigned a 50 percent 
evaluation for the veteran's psychiatric disability, 
classified as catatonic schizophrenia.  The 50 percent has 
been assigned in excess of 20 years and is protected from 
reduction.  See 38 C.F.R. § 3.951 (2005).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning. A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  

The veteran has had numerous GAF scores assigned to him 
during his psychiatric treatment with VA.  The veteran had 
scores of 55 assigned April and December 2001, January, March 
and May 2002, scores of 50 assigned during August and October 
2002, and scores of 55 assigned March and November 2003, 
March and October 2004, and a score of 50 in June 2005.  
Accordingly, the veteran's GAF scores vary between 
"moderate" and "serious" impairment.

The Board notes one aberrant GAF score of 75 from July 2001.  
A score of 75 would indicate a significantly lower level of 
impairment than the level at which the veteran is currently 
rated.  This score does not comport with the remainder of the 
evidence.  The veteran's current compensable rating cannot be 
reduced; therefore, the Board will disregard this score.  

The medical evidence shows "moderate" symptoms.  The 
veteran's GAF scores indicate that his symptoms meet a range 
of 50 to 55.  The veteran was sent for a June 2005 VA 
examination to gauge the level of his disability and 
determine unemployability, as will be discussed below.  The 
examiner noted that "[t]he veteran's current symptoms 
include complaints of memory impairment, rituals in dressing, 
blocking of thought, variation of his sleep pattern, 
irritability, odd behavior, and partial disorientation[,] 
which have been on records for years."  VA psychiatric notes 
on the veteran's progress do not indicate "severe" 
symptoms.  The veteran had an inappropriate smile in April 
and December 2001 and June 2005.  He had a depressed mood and 
affect from April 2001 to August 2002 and again in March 2004 
and June 2005.  There are only a few reports of sleep loss, 
April and July 2001, and only one mention of irritability in 
July 2001.  The veteran's memory and judgment were found to 
be adequate from December 2001 through August 2002 and again 
in March and August 2003, and June 2005.  

The veteran's personal history does not support a higher 
rating.  The veteran was able to marry and raise a family.  
The veteran was employed as a car salesman for thirty years, 
a job requiring constant contact with the public and 
requiring him to control his symptoms.  He was also employed 
for eight years by the municipal government of Juana Diaz, as 
will be discussed below.  He has stated on numerous occasions 
that he lost that employment due to age and political 
reasons.  There is no indication on the record that the 
veteran's symptoms have changed since he stopped working.  
The veteran participates in a support group for veterans of 
his age and attends church.  There is some indication in the 
June 2005 VA examination report that the veteran displays 
"odd behavior," but there is no indication that it causes 
deficiencies in most areas, such as socially, at work or at 
home.  

There are no references to manifestations of the symptoms 
used by the Ratings Schedule to justify either a 70 or 100 
percent rating.  There is no indication of an inability to 
establish and maintain effective relationships.  There is no 
indication of grossly inappropriate behavior.  The veteran is 
described as having irritability, but there is no indication 
that it leads to unprovoked violence.  The veteran has not 
displayed impaired impulse control, although he does have 
some judgment impairment.  On this point, the Board notes the 
2005 VA examiner's comment regarding the veteran's history of 
attacking someone with a bat.  Review of the file shows this 
was more than 35 years ago, and there is no record of any 
similar incident since, and, as noted above, the veteran was 
able to maintain employment for decades that required public 
contact.  While there is some indication of ritual behavior, 
there is no evidence of record that it affects daily 
activities.  There is no evidence of hallucinations or 
delusions.  There is no evidence of suicidal or homicidal 
intent.  The evidence does not show that the veteran's 
symptoms are so severe as to affect his ability to function 
independently.

In his appeal, the veteran stated that he had to take "7 
types" of medications every day simply to maintain control 
over his behavior.  However, what is of importance here is 
the current status of his disability.  The VA examiner in 
2005 noted that the veteran takes no antipsychotic 
medications. He does take Flurazepam, which the VA outpatient 
records indicate is for insomnia, and Citalopram, which the 
VA outpatient records indicate is for depression.  Therefore, 
although he does require some medications, they are not 
"anti-psychotic" drugs, nor are there any indications that 
he needs medication to control any abnormal behavior.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating claim; the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Accordingly, the claim must be denied.

II. Entitlement to a Total Disability Rating for Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran's sole disability rating is for schizophrenia.  
As discussed, his rating is 50 percent; therefore, he does 
not meet the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disability, employment history, educational 
and vocational attainment, and all other factors having a 
bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  
The rating board did not refer this case for extra-schedular 
consideration.


The Board has considered the veteran's educational and 
employment histories and the medical evidence.  Following the 
veteran's service on active duty in 1956 and his diagnosis of 
schizophrenia, he completed his high school studies and 
received a diploma.  The record indicates that he began and 
completed two years of college.  The Board notes that the VA 
examination results from May 1968 indicate similar symptoms 
to those he currently displays.  The veteran has stated that 
he was employed as a salesman for the Ford Motor Company for 
thirty years.  From 1993 to 2001, he was employed by the 
municipal government in Juana Diaz.  The veteran's April 2001 
psychiatric treatment note and the report of his July 2001 VA 
examination state that the veteran reported that he was 
having difficulty finding work because he was 
"overqualified" and because of his age and political 
difficulties.  The veteran's June 2005 VA examination 
directly addressed the veteran's unemployability.  The 
opinion states that the veteran's condition "has some 
effect...on his ability to obtain and retain a substantially 
gainful employment."  The effect that his disability will 
have on his pursuit and retention of employment is recognized 
by service connection and his 50 percent rating.  The Board 
concludes the appellant is not unemployable due to his 
service-connected disability.  

The Board notes that a certificate of employment was 
submitted on the veteran's behalf, indicating that he had 
lost his job with the municipal government of Juana Diaz due 
to disability.  The exact nature of the disability is not 
listed.  The Board also notes that the veteran has stated 
several times that he lost this job due to his age and for 
political reasons, not for problems related to his 
disability.  No medical evidence is of record that would 
support a disability retirement from the government.  
Similarly there is no evidence that indicates that the 
disability retirement means that the veteran is unemployable 
for all purposes, rather than merely unemployable for 
government work.  

The objective evidence as to the severity of the veteran's 
service-connected condition does not show that the condition 
would prevent him from being employed.  In this case, the 
preponderance of the evidence is against finding that the 
veteran's service-connected disability alone makes him 
unemployable.  There is no medical evidence showing that his 
service-connected condition is of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disorders.  Again, no medical professional has ever indicated 
that the veteran's service-connected disorder has rendered 
him unemployable.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

A letter dated in July 2001 was sent to satisfy the duty to 
notify provisions on the claim for an increased rating.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Also prior to 
initial adjudication, a letter dated in July 2002 satisfied 
the notice provisions for the claim for TDIU.  While 
otherwise compliant, these letters failed to request the 
veteran provide any evidence in his possession that pertains 
to the claims.  That deficiency was corrected, however, in a 
July 2005 letter, which also contained further notice of all 
elements described above.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  Additionally, the veteran has 
stated that he has only received treatment for his service 
connected disorders at VA, so there are no outstanding 
records to be obtained.  Since the RO assigned the 50 percent 
disability rating at issue here for the veteran's service-
connected disability and denied TDIU, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating and TDIU, there is no question as 
to an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has indicated 
that there are no outstanding private medical records.  The 
veteran has been receiving Social Security Administration 
benefits; however, when the RO requested whatever records the 
Administration had, they replied that they could not find any 
of the veteran's records.  This discharges VA's duty to 
assist.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
schizophrenia since he was last examined.  Also there is no 
evidence indicating that the veteran's employability has 
diminished since his last examination.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2005 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating in excess of 50 percent 
for schizophrenia is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


